RENDERED: MARCH 4, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                     NO. 2019-CA-1261-MR

HARLAN NURSING HOME, INC.                          APPELLANT


            APPEAL FROM HARLAN CIRCUIT COURT
v.         HONORABLE KENT HENDRICKSON, JUDGE
                   ACTION NO. 15-CI-00144


DAVID HOWARD, AS
ADMINISTRATOR OF THE ESTATE
OF REED HOWARD                                      APPELLEE

AND

                     NO. 2019-CA-1291-MR

DAVID HOWARD, AS
ADMINISTRATOR OF THE ESTATE
OF HIS FATHER, REED HOWARD                  CROSS-APPELLANT


         CROSS-APPEAL FROM HARLAN CIRCUIT COURT
v.         HONORABLE KENT HENDRICKSON, JUDGE
                   ACTION NO. 15-CI-00144


HARLAN NURSING HOME, INC.
D/B/A HARLAN HEALTH &
REHABILITATION CENTER; FIRST
CORBIN LONG TERM CARE, INC.;
FORCHT GROUP OF KENTUCKY,
INC.; HARLAN REALTY, LLC; AND
TERRY FORCHT                                                    CROSS-APPELLEES

                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND McNEILL, JUDGES.

McNEILL, JUDGE: This is a wrongful death/negligence case in which Reed

Howard (hereafter “Mr. Howard”) died due to complications arising from care

provided by the Appellant, Harlan Nursing Home, Inc. (hereafter “Harlan”). The

Appellee is David Howard, as administrator of the estate of Mr. Howard (hereafter

“Estate”). The Estate alleged that Harlan, through its nursing home staff, failed to

provide appropriate bowel and nutritional management, catheter, and wound care,

ultimately causing Mr. Howard’s death. The Estate also brought suit for the same

claims against Britthaven Nursing Home (hereafter “Britthaven”), which entered

into a settlement agreement with the Estate prior to trial and is not a party to this

appeal.

             The present case was ultimately tried before a Harlan Circuit Court

jury in June of 2019. At the close of the Estate’s case-in-chief, the court granted

Harlan’s motion for a directed verdict, therefore dismissing the Estate’s wrongful

death claim. The jury ultimately determined that Harlan was negligent and


                                          -2-
awarded the Estate damages totaling $958,903.39, appropriating 48% fault to

Harlan and 52% to Britthaven. Harlan filed several post-trial motions, all of which

were denied by the trial court. Harlan appealed to this Court as a matter of right

and raises six issues on appeal, each of which can be placed into one of two

categories: 1) alleged juror misconduct attested to by post-trial juror affidavits,

and 2) alleged evidentiary issues. The Estate cross-appealed, raising two issues

concerning damages.

                                     ANALYSIS

        A. Alleged Juror Misconduct

             First, Harlan argues that the trial court erred in denying its motion for

a judgment notwithstanding the verdict (JNOV), and its motion for a new trial.

One basis for its motion for a new trial is that the jury, during deliberations, was

provided with deposition transcripts of one of Mr. Howard’s treating physicians

and one of his treating nurses. See McAtee v. Commonwealth, 413 S.W.3d 608,

622 (Ky. 2013) (applying harmless error review where the trial court erred by

permitting the jury to take a recorded testimonial witness statement to the jury

room). In further support of its argument, Harlan contends that there was juror

misconduct, including impermissible independent research apart from the evidence

presented at trial, and that the jury erroneously arrived at a “quotient verdict,”

wherein each juror apportioned fault and one juror took the average thereof for the


                                          -3-
final apportionment determination. Harlan also alleges that the jurors discussed

Harlan’s financial standing and that it was owned by a larger corporate entity,

presumably relevant to Harlan’s ability to pay the Estate. It is critical to reiterate

that these arguments arise solely from information provided in post-trial juror

affidavits.

              We review a trial court’s ruling on a JNOV for clear error. Peters v.

Wooten, 297 S.W.3d 55, 65 (Ky. App. 2009). “[W]e are to affirm unless there is a

complete absence of proof on a material issue in the action, or if no disputed issue

of fact exists upon which reasonable men could differ.” Storm v. Martin, 540

S.W.3d 795, 800 (Ky. 2017) (citation omitted). However, because Harlan does not

specifically challenge the sufficiency of the evidence, we need not address the trial

court’s denial of Harlan’s JNOV motion. As to Harlan’s motion for a new trial,

“[t]he trial court is vested with a broad discretion in granting or refusing a new

trial, and [appellate courts] will not interfere unless it appears that there has been

an abuse of discretion.” Savage v. Three Rivers Med. Ctr., 390 S.W.3d 104, 111

(Ky. 2012) (citations omitted); see also Brown v. Commonwealth, 174 S.W.3d 421,

428 (Ky. 2005) (applying abuse of discretion to review of denial of motion for new

trial based on allegations of juror misconduct). We summarized the relevant law

concerning alleged juror misconduct in Crawford v. Marshall Emergency Services




                                          -4-
Associates, PSC, 431 S.W.3d 442, 445-46 (Ky. App. 2013). For the following

reasons however, we need not address Harlan’s claim on its merits.

                Harlan does not discuss how the alleged misconduct came to the

attention of counsel. The affidavits were not attached as exhibits to its post-trial

motions; rather, they were filed “under seal,” although it appears that this

procedure was improperly observed. In its order denying Harlan’s post-trial

motions, the trial court notably provided the following commentary:

                This is not a circumstance in which a party files a timely
                “skeletal” or “placeholder” motion regarding matters of
                record to be supplemented later by more thorough
                argument. Here, the affidavits are the only matters that
                could have given any substance to the jury-misconduct
                portions of the motion, and they were deliberately
                withheld from the [Estate], and the affiants remained
                unidentified, long after the 10-day limit in CR[1] 59.02
                had expired.

                 ...

                Worse, [Harlan] withheld the affidavits in a patent
                attempt to prevent [the Estate] taking [its] own steps to
                address the allegations.

It is unclear whether the trial court in the present case reviewed the affidavits.

However, the court expressly stated in its order that it did not open the envelope

containing the fourth affidavit, as it did not arrive until after the hearing on the

matter and was submitted ex parte. Ultimately the court denied Harlan’s motion


1
    Kentucky Rules of Civil Procedure.

                                            -5-
for a new trial on the basis that the court was divested of jurisdiction. More

precisely, the order at issue here indicates that while Harlan timely submitted its

motion for a new trial, it did not submit the supporting affidavits until several days

later, which violates the dictates of CR 59. See Ligon Specialized Hauler, Inc. v.

Smith, 691 S.W.2d 902, 904 (Ky. App. 1985) (“The rule’s opening language and

constraints on the opposing party imply that the moving party must satisfy CR

59.02’s 10 day deadline for supporting grounds and affidavits, as well as the

motion itself.”). We addressed a similar issue in Young v. Dillow, No. 2007-CA-

001405-MR, 2008 WL 4092827, at *6 (Ky. App. Sep. 5, 2008). In applying

Ligon, the Court reasoned that while “[t]he Estate presented a bare motion for a

new trial within the ten-day limit . . . [t]he affidavit of Marian Roberts, a dissenting

juror, was not presented until the second motion for a new trial, almost two months

after judgment was entered.” Id. Accordingly, “[t]he motion for a new trial was

not timely filed and, therefore, the trial court had no discretion to consider it.”

Although the delay in filing the affidavits was not as extensive in the present case

as it was in Young or Ligon, considering Harlan’s untimely submission of the

affidavits and the additional concerns addressed by the trial court, we cannot

conclude that the trial court abused its discretion here by denying Harlan’s motion

for a new trial.




                                          -6-
         B. Alleged Evidentiary Errors

             Next, Harlan raises several evidentiary issues, arguing that the trial

court erred by: 1) presenting an inflammatory photograph to the jury; 2) denying

the introduction of evidence that the Estate and Britthaven resolved their

differences; and 3) denying Harlan the opportunity to cross-examine the Estate’s

expert witness, Carol White, who did not testify live at trial. A portion of her

deposition was read to the jury instead. We review a trial court’s evidentiary

rulings for an abuse of discretion. Goodyear Tire and Rubber Co. v. Thompson, 11

S.W.3d 575, 577 (Ky. 2000).

             During its opening statement, the Estate presented a photograph of

Mr. Howard’s torn penis to the jury. Harlan did not object. Later in the trial, the

photograph was shown to the Estate’s first witness, to which Harlan objected. As a

result, the court admonished the jury to not consider the photograph. It is well-

established that “[a] jury is presumed to follow an admonition to disregard

evidence[,] and an admonition is presumed sufficient to cure errors.” Parker v.

Commonwealth, 291 S.W.3d 647, 658 (Ky. 2009) (internal quotation marks and

citation omitted). Based on this authority and Harlan’s delayed objection, there are

insufficient grounds for reversal resulting from this issue. As to Harlan’s

remaining allegations of error, we conclude that to the extent any error occurred,

Harlan has failed to indicate that it was anything other than harmless. See CR


                                         -7-
61.01; see also McAtee, 413 S.W.3d at 627 (“[W]e may deem the error harmless if

we can say with fair assurance that the judgment was not substantially swayed by

the error.”) (internal quotation marks and citations omitted).

                The general rule is that evidence of settlement negotiations or

agreements are inadmissible. KRE2 408. However, there is an exception when

such evidence is offered to prove “bias or prejudice of a witness . . . .” KRE

408(2). Harlan specifically cites that Mr. Howard’s son, Donald Howard, changed

his testimony at trial from what he had stated in his earlier deposition.

Accordingly, Harlan argues that it should have been permitted to introduce

evidence of the settlement agreement with Britthaven in order to demonstrate

Donald Howard’s bias. We agree with the Estate that although KRE 408 allows

admission of such evidence under certain circumstances, the rule does not provide

when such evidence must be admitted. Based on the reasoning provided in support

of Harlan’s argument on this issue, we cannot conclude that the trial court abused

its discretion here.

                As to Harlan’s remaining evidentiary issue, we have addressed the

admission of deposition testimony in lieu of live testimony as follows:

                The crux of CR 32.01 is to allow liberal use of certain
                depositions, such as those of physicians, but only under
                conditions like those that would exist if the deponent
                testified live at the trial. In other words, CR 32.01’s

2
    Kentucky Rules of Evidence.

                                            -8-
                allowance of the use of the deposition for “any purpose”
                is not expansive and cannot justify the admission of
                testimony that could not be admitted through a live
                witness. Thus, if a Civil Rule would bar a witness from
                giving certain testimony live at trial, that same rule
                would bar the testimony from coming in via a deposition.

Hashmi v. Kelly, 379 S.W.3d 108, 112 (Ky. 2012). There is nothing indicating that

Ms. White’s live testimony would have been barred or that admitting her

deposition at trial otherwise fails to comport with CR 32.01. There is also no

indication that Harlan was unable to read to the jury the portions of the deposition

during which Ms. White was questioned by Harlan’s counsel, or any other portion

thereof. Furthermore, in its order disposing of the matter, the court concluded that

Ms. White’s testimony was “cumulative, a repetition of what several other

Plaintiff’s witnesses said.” Therefore, we cannot conclude that the court abused its

discretion here.

            C. The Estate’s Cross-appeal

                In its cross-appeal, the Estate argues that apportionment between

Harlan and the settling party, Britthaven, was improper. We disagree. The

apportionment of fault between the parties here comports with KRS3 411.182.

Granting the Estate’s request for relief would result in double recovery. The Estate

further contends that the trial court improperly directed a verdict on “punitive and



3
    Kentucky Revised Statutes.

                                           -9-
wrongful death damages, and the Estate is entitled to a limited retrial.” We review

the trial court’s decision for an abuse of discretion. Exantus v. Commonwealth,

612 S.W.3d 871, 887 (Ky. 2020).

             In order to justify punitive damages there must be first a
             finding of failure to exercise reasonable care, and then an
             additional finding that this negligence was accompanied
             by “wanton or reckless disregard for the lives, safety or
             property of others.” This bears an element not
             distinguishable from malice implied from the facts.

Horton v. Union Light, Heat & Power Co., 690 S.W.2d 382, 389-90 (Ky. 1985).

In its primary brief on appeal, the only evidence cited by the Estate in support of its

argument that it was entitled to punitive damages is the trial testimony of Carol

Cuttino, R.N., wherein after being questioned by the Estate’s counsel whether she

would agree that a nurse’s failure to report Mr. Howard’s injuries would constitute

a “reckless disregard for the health and safety of the patient[,]” Ms. Cuttino

responded in the affirmative. There is nothing in the cited portion of Ms. Cuttino’s

testimony indicating that this was anything other than a response from a witness to

a hypothetical posed by counsel. And although in its reply brief the Estate

provides additional citations to the record in support of its argument here, we

cannot conclude, given the evidence and law presented, that the trial court abused

its discretion by directing a verdict in Harlan’s favor on the issue of punitive

damages. Lastly, it is unclear what the Estate is referring to when it claims it is

entitled to “wrongful death damages” in this context. As previously stated, the

                                         -10-
Estate’s wrongful death claim was dismissed. Since the Estate has failed to further

address this issue, we need not either.

                                   CONCLUSION

             For the foregoing reasons, we hereby affirm the judgment of the

Harlan Circuit Court. We also affirm the court’s order denying Harlan’s JNOV

motion and motion for a new trial.

             GOODWINE, JUDGE, CONCURS IN RESULT ONLY.

          MAZE, JUDGE, CONCURS IN PART, DISSENTS IN PART, AND
FILES SEPARATE OPINION.

             MAZE, JUDGE, CONCURRING IN PART AND DISSENTING IN

PART: While I agree with much of the reasoning and conclusions of the majority

Opinion, I am deeply troubled by the allegations of jury misconduct raised by

Harlan in this case. Nevertheless, the majority correctly concludes that Harlan

failed to file the affidavits supporting its motion for a new trial within the ten-day

period required by CR 59.02. As a result, the motions for JNOV and a new trial

were not properly before the trial court. Consequently, I must reluctantly agree

that the trial court’s denial of these motions is not properly raised on appeal.

             However, this is not the end of our inquiry. Harlan alleges that

deposition transcripts were inappropriately sent back with the jury during

deliberations. And at least one juror affidavit asserts that the jury actually

reviewed the discovery-deposition of Dr. Gregory Dye during its deliberations.

                                          -11-
While Dr. Dye testified at trial, his deposition was not admitted into evidence.

These allegations raise serious and compelling concerns about the integrity of the

judicial process in this case.

             It is well-established that a jury is not permitted to take even a

witness’s sworn deposition to the jury room. Berrier v. Bizer, 57 S.W.3d 271, 277

(Ky. 2001). The primary reason for the rule is that jurors may give undue weight

to testimony contained in such a deposition and not accord adequate consideration

to controverting testimony received from live witnesses. Id. I am far more

concerned by the allegation that the depositions were provided to the jury outside

of the normal court process. This allegation implies ex parte contact during

deliberations, as well as potential jury tampering. See Muncy v. Commonwealth,

299 S.W.3d 281, 283-84 (Ky. App. 2009). Even if the depositions were

inadvertently provided to the jury, it would still be highly improper.

             Admittedly, Harlan has not developed this argument well, either

before the trial court or this Court. In addition to the procedural defects discussed

in the majority Opinion, the Estate notes that Harlan did not identify this as in issue

on appeal in its prehearing statement. Furthermore, Harlan does not explain how

this matter came to its attention following trial. And the sole affidavit raising this

claim merely asserts that “depositions taken in the case were provided to the jury

for their review[,]” without any explanation of how the depositions came to the


                                         -12-
possession of the jury. While any private communication, contact, or tampering

with a jury is presumptively prejudicial, the moving party must demonstrate that

the alleged conduct presents a likelihood of affecting the verdict. Bowling v.

Commonwealth, 168 S.W.3d 2, 10 (Ky. 2004).

             In my opinion, the Kentucky Supreme Court’s decision in Potter v.

Eli Lilly and Company, 926 S.W.2d 449, 453 (Ky. 1996), abrogated on other

grounds by Hoskins v. Maricle, 150 S.W.3d 1 (Ky. 2004), provides an outline for

the proper remedy in this case. In Potter, the trial judge conducted a sua sponte

inquiry into whether the parties had entered into a secret and undisclosed

settlement agreement during trial. The parties objected, arguing that the trial court

lacked jurisdiction to modify the judgment more than ten days after trial or without

invoking the provisions of CR 60.02. Id. at 452. The Supreme Court declined to

grant a writ of prohibition, holding:

                    We must first note that the trial court has a duty
             and a right to determine that its judgments are correct and
             accurately reflect the truth. We agree with the rationale
             expressed in Montgomery v. Viers, 130 Ky. 694, 114
             S.W. 251 (1908) as to the importance placed on the
             judgment of a court. “The highest verity, from
             considerations of public policy, is attributed to the
             records and judgments of courts as matters of evidence”
             and “they ought to be most carefully preserved and
             authenticated.” Viers, supra. In that case, Justice
             O’Rear, writing for a unanimous court, stated that
             common law courts from earliest times have exercised
             the prerogative of correcting their own judgments by
             their own records so as to make them conform to the

                                        -13-
              original fact. Viers. The judgment is the last word of the
              law in any judicial controversy. Hornback v. Hornback,
              Ky. App., 636 S.W.2d 24 (1982), quoting from Irvine
              Toll Bridge Co. v. Williams, 223 Ky. 141, 3 S.W.2d 193
              (1928).

                      Once the trial judge had reason to believe that
              there was some absence of accuracy in its judgment so
              that the judgment did not properly conform to the true
              facts of the case, the trial judge had a duty, as well as a
              right, to investigate by means of a hearing to determine
              that the judgment accurately reflected the truth. The trial
              judge has inherent power to execute this responsibility.

Id. at 453.

              The Court went on to hold that a trial court has the inherent authority

to modify or set aside a judgment based upon after-acquired information of

misconduct affecting the proceedings. “The inherent authority of the court goes

beyond actual fraud. It encompasses bad faith conduct, abuse of judicial process,

any deception of the court and lack of candor to the court. Our system depends on

the adversarial presentation of evidence. Even the slightest accommodation of

deceit or a lack of candor in any material respect quickly erodes the validity of the

process.” Id. at 454. The Court also emphasized that the trial court retains this

inherent authority outside of the time limitations imposed under CR 60.02. Id.

              By the same token, the ten-day time limit under CR 59.02 would not

bar the trial court from exercising this inherent authority and fashioning an

equitable remedy, if appropriate. Conduct that works a fraud or constructive fraud


                                         -14-
on the tribunal and has a detrimental effect on the accuracy and integrity of a

judgment warrants such a remedy. Zurich Am. Ins. Co. v. Journey Operating,

LLC, 323 S.W.3d 696, 701-02 (Ky. 2010). I am extremely hesitant to disturb a

jury verdict where there was substantial evidence of ongoing negligence. And I in

no way wish to diminish the injuries which Mr. Howard suffered. But public

confidence in the integrity of the judicial process requires further inquiry. If

substantiated, Harlan’s allegations would warrant setting aside the judgment. And

if not substantiated, the trial court would be well within its discretion to consider

whether the allegations were raised for an improper purpose. But we cannot

simply look the other way.

             Consequently, I would remand this matter for further inquiry and

hearings into whether there was improper contact with the jury during deliberations

and whether such contact affected the verdict in this case. If the trial court finds

so, it should vacate the judgment, order a new trial, and grant other appropriate

relief. If the court finds no improper contact with the jury, then I would agree that

the judgment should be affirmed for the reasons stated in the majority Opinion.




                                         -15-
BRIEF FOR APPELLANT/CROSS-     BRIEF FOR APPELLEE/CROSS-
APPELLEE:                      APPELLANT:

Donald K. Brown, Jr.           Martha Marie Eastman
Mark E. Hammond                Louisville, Kentucky
Morgan M. Mottley
Rachel K. Dalton               Kellie D. Wilson
Louisville, Kentucky           Harlan, Kentucky

                               Kevin C. Burke
                               Jamie K. Neal
                               Louisville, Kentucky




                             -16-